RESOLUCIÓN
Jorge A. Farinacci García fue admitido a la práctica pro-fesional el 3 de enero de 1974.
El 30 de abril de 1993 ordenamos su suspensión del ejercicio de la abogacía, por razón de su convicción en el Tribunal de Distrito de Estados Unidos para el Distrito de Connecticut por la comisión de los delitos graves de trans-portación al extranjero de dinero robado y de conspiración.
El 9 de octubre de 2000, luego de cumplido totalmente su sentencia penal por los delitos referidos antes, Farinacci García solicitó su reinstalación al ejercicio profesional, la cual denegamos.
El 2 de marzo de 2001 Farinacci García solicitó nueva-mente su reinstalación. En esa ocasión referimos la solici-tud a la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía (Comisión). Luego de los procedimientos de rigor, el 12 de agosto de 2003 la Comisión recomendó favo-rablemente la solicitud de reinstalación en cuestión. Dicha reinstalación, además, fue apoyada por el Procurador General de Puerto Rico.
El 14 de noviembre de 2003 solicitamos a la Secretaria del Tribunal que nos gestionara la transcripción de la vista *689celebrada por la Comisión con relación a este asunto, la cual nos fue enviada el 20 de enero de 2004.
Examinada cuidadosamente la transcripción referida y los otros documentos pertinentes que obran en autos, con-sideramos que no existen fundamentos suficientes para descartar las recomendaciones del Procurador General de Puerto Rico y de la Comisión de que el peticionario Fari-nacci García sea reinstalado al ejercicio profesional.
Por los fundamentos antes expuestos, se autoriza la reinstalación de Jorge A. Farinacci García al ejercicio pro-fesional de la abogacía.

Publíquese.

Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez emitió un voto disidente, al cual se une el Juez Aso-ciado Señor Corrada Del Río. El Juez Asociado Señor Re-bollo López emitió un voto particular disidente.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo
— O —